EXHIBIT 10.20

 

GLOBALSCAPE, INC.

INCENTIVE STOCK OPTION AGREEMENT

 

This Incentive Stock Option Agreement (the “Agreement”) is entered into between
GLOBALSCAPE, INC., a Delaware corporation (the “Company”), and Sandra Poole
Christal (the “Optionee”) as of the 20th day of April, 2001 (the “Date of
Grant”).  In consideration of the mutual promises and covenants made herein, the
parties hereby agree as follows:

 

1.             Grant of Option.  Under the terms and conditions of the Company’s
2000 Stock Option Plan (the “Plan”), which is incorporated herein by reference,
the Company grants to the Optionee an option (the “Option”) to purchase from the
Company all or any part of a total of Five Hundred Seventy Five Thousand
(575,000) shares of the Company’s Common Stock, par value $0.001 per share, at a
price of $0.4640 per share.

 

2.             Character of Option.  The Option is an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended; provided, however, that to the extent the Option does not qualify as an
incentive option by virtue of exceeding the $100,000 limitation in Section
422(d) of such Code, the Option shall be treated as an option other than an
incentive stock option.

 

3.             Term.  The Option will expire on the day prior to the tenth
anniversary of the Date of Grant or, in the event of the Optionee’s termination
of service as an employee, director, or advisor of the Company, on such earlier
date as may be provided in the Plan.

 

4.             Vesting; Exercisability.  Subject to any provisions of the Plan
concerning exercisability and vesting of options, the Option shall vest
according to the following schedule:

 

Percentage Vested

 

Period

33%

 

First anniversary of the Date of Grant

33%

 

Second anniversary of the Date of Grant

34%

 

Third anniversary of the Date of Grant

 

The unexercised portion of the Option from one period may be carried over to a
subsequent period or periods, and the right of the Optionee to exercise the
option as to such unexercised portion shall continue for the entire term.

 

Notwithstanding anything else to the contrary herein, upon the occurrence of a
“Change of Control,” this Option shall become fully exercisable.  The term
“Change of Control” shall mean the occurrence of any of the following events:
(i)  any “person” as that term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, ATSI Communications, Inc. (“ATSI”), any trustee or other

 

1

--------------------------------------------------------------------------------


 

fiduciary holding securities under an employee benefit plan of the Company or
ATSI, any company owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of the stock of
the Company, or any company owned, directly or indirectly, by the stockholders
of ATSI in substantially the same proportions as their ownership of the stock of
ATSI), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company 
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding voting securities; (ii)  during any period of
twenty-four (24) consecutive months, individuals who at the beginning of such
period constitute the Board and any new director (other than a director
designated by a person who has entered into any agreement with the Company to
effect a transaction described in subsection (i), (iii) or (iv) of this
paragraph) whose election by the Board or nomination by the Board for election
by the stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination was previously so approved, cease for any
reason to constitute a majority of the Board; (iii)  the stockholders of the
Company approve a merger, consolidation or reorganization of the Company with
any other corporation, other than a merger,  consolidation, or reorganization
which would result in the stockholders of the Company immediately before such
merger, consolidation or reorganization, owning, directly or indirectly
immediately following such merger, consolidation or reorganization, at least
fifty-one percent (51%) of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger,
consolidation or reorganization in substantially the same proportion as their
ownership of the voting securities immediately before such merger,
consolidation, or reorganization; or (iv) the stockholders of the Company
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets.  Notwithstanding anything to the contrary herein, a Change of Control
shall not be deemed to occur as a result of an acquisition of Company securities
or assets by ATSI, or any consolidation, merger or exchange of securities with
ATSI.

 

5.             Procedure for Exercise.  Exercise of the Option or a portion
thereof shall be effected by the giving of written notice to the Company by the
Optionee in accordance with the Plan and payment of the purchase price
prescribed in Section 1 above for the shares to be acquired pursuant to the
exercise.

 

6.             Payment of Purchase Price.  Payment of the purchase price for any
shares purchased pursuant to the Option shall be in accordance with the
provisions of the Plan.

 

7.             Transfer of Options.  The Option may not be transferred except
(i) by will or the laws of descent and distribution or (ii) pursuant to the
terms of a qualified domestic relations order, as defined by the Code or Title I
of the Employee Retirement Income Security Act of 1974, as amended, and, during
the lifetime of the Optionee, may be exercised only by the Optionee or by the
Optionee’s legally authorized representative.

 

8.             Acceptance of the Plan.  The Option is granted subject to all of
the applicable terms and provisions of the Plan, and such terms and provisions
are incorporated by reference

 

2

--------------------------------------------------------------------------------


 

herein.  The Optionee hereby accepts and agrees to be bound by all the terms and
conditions of the Plan.

 

9.             Amendment.  This Agreement may be amended by an instrument in
writing signed by both the Company and the Optionee.

 

10.          Miscellaneous.  This Agreement will be construed and enforced in
accordance with the laws of the State of Texas and will be binding upon and
inure to the benefit of any successor or assign of the Company and any executor,
administrator, trustee, guarantor or other legal representative of the Optionee.

 

Executed to be effective as of the date set forth above.

 

 

GLOBALSCAPE, INC.

 

 

 

By:

/s/ Tim Nicolaou

 

 

 

Tim Nicolaou

 

 

Chief Executive Officer

 

 

 

/s/ Sandra Poole-Christal

 

 

Sandra Poole-Christal

 

3

--------------------------------------------------------------------------------